       Case: 1:19-cv-07844 Document #: 20 Filed: 03/12/20 Page 1 of 1 PageID #:71




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  EVEIANA NAZARIO, individually,
  and on behalf of all others similarly
  situated,

  Plaintiff,                                          Case No. 1:19-cv-07844

  v.                                                  Honorable Charles R. Norgle

  SIRIUS XM RADIO, INC.,

  Defendants.

                                 NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that EVEIANA NAZARIO (the “Plaintiff”) and SIRIUS XM

RADIO, INC. (the “Defendant”), hereby notify the Court the parties have reached settlement, and

are in process of completing the settlement agreement and filing dismissal papers. The parties

anticipate filing dismissal papers within 45 days.

DATED: March 12, 2020                                     Respectfully submitted,

                                                          EVEIANA NAZARIO

                                                          By: /s/ Mohammed Badwan

                                                          Mohammed Badwan
                                                          SULAIMAN LAW GROUP, LTD.
                                                          2500 South Highland Avenue
                                                          Suite 200
                                                          Lombard, Illinois 60148
                                                          +1 630-575-8180
                                                          mbadwan@sulaimanlaw.com
